DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Kitani et al (US 2014/0016120 A1).
Re claim 1, Kitani et al teaches a pair of progressive power lenses comprising a right eye lens and a left eye lens that are progressive power lenses, wherein, in a case in which each of a portion on the right eye lens and a portion on the left eye lens through which a line of sight passes in a frontal gaze in which a wearer views an object that is located on a median plane of the wearer and is located away from the wearer by a predetermined distance is taken as a main gaze line (see figure 4, L), a power distribution on a horizontal cross-section of the right eye lens has a peak at a position that is away from the main gaze line (see figure 3C), and a power distribution on a horizontal cross-section of the left eye lens has a peak at a position that is away from the main gaze line in a direction opposite to that of the right eye lens (see figure 3C).
	Re claim 2, Kitani et al teaches wherein a degree of separation from the main gaze line of the position of the peak of the power distribution on the horizontal cross-section of the right eye lens is equal to a degree of separation from the main gaze line of the position of the peak of the power distribution on the horizontal cross-section of the left eye lens (see figure 3C). 
	Re claim 3, Kitani et al teaches wherein a degree of separation from the main gaze line of the position of the peak of the power distribution on the horizontal cross-section of the right eye lens and a degree of separation from the main gaze line of the position of the peak of the power distribution on the  horizontal cross-section of the left eye lens, as expressed as an eye rotation angle difference when the line of sight is moved from the main gaze line to a horizontal direction, are both more than 0 and 5 degrees or less (see figures 1 and 2: paragraph 0087).
	Re claim 4, Kitani et al teaches wherein the position of the peak of the power distribution on the right eye lens is a position to which an eye is rotated from the main gaze line to the left side as viewed from the wearer, and the position of the peak of the power distribution on the left eye lens is a position to which an eye is rotated from the main gaze line to the right side as viewed from the wearer (see figure 4; 0086).
	Re claim 5, Kitani et al teaches wherein the power distribution has a peak at a position that is away from the main gaze line at least between a distant dioptric power measurement point and a near dioptric power measurement point (see figures 3).
	Re claim 6, Kitani et al teaches wherein the power distribution has a peak at a position that is away from the main gaze line at least in a near-vision portion (see figures 1-3).
	Re claim 7, Kitani et al teaches wherein, when an object that is viewed is expressed by an eye rotation angle difference in which, as viewed from the wearer, movement of the line of sight in a right direction relative to the median plane is taken as positive, and movement of the line of sight in a left direction is taken as negative (see 0087), an eye rotation angle difference indicating an object that is in a line of sight having passed through a peak position of an additional power distribution, in a power distribution that realizes a prescribed power of the right eye on the right eye lens, and an eye rotation angle difference indicating an object that is in a line of sight having passed through a peak position of an additional power distribution, in a power distribution that realizes a prescribed power of the left eye on the left eye lens, have different signs on a horizontal cross-section of lens regions each containing at least part of the main gaze line (see 0087).

Claim(s) 8-10 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Qi US 2015/0212338 A1.
	Re claim 8, Qi teaches a design method for a pair of eyeglass lenses including a right eye lens and a left eye lens that are progressive power lenses, comprising: in a case in which each of a portion on the right eye lens and a portion on the left eye lens through which a line of sight passes in a frontal gaze in which a wearer views an object that is located on a median plane of the wearer and is located away from the wearer by a predetermined distance is taken as a main gaze line (see figure 4), arranging a peak at a position that is away from the main gaze line, in a power distribution on a horizontal cross-section of the right eye lens (see figure 7); and arranging a peak at a position that is away from the main gaze line in a direction opposite to that of the right eye lens, in a power distribution on a horizontal cross- section of the left eye lens (see figure 7).
	Re claim 9, Qi teaches further comprising: a binocular view field coordinate acquiring step of acquiring a right eye power distribution that realizes a prescribed power of the right eye on the right eye lens transformed into binocular view field coordinates, and a left eye power distribution that realizes a prescribed power of the left eye on the left eye lens transformed into binocular view field coordinates, each on a horizontal cross-section of a region containing at least part of the main gaze line (see 0027, 0120, 0124); a power distribution shifting step of shifting the right eye power distribution in one direction, and shifting the left eye power distribution in a direction opposite to the direction in which the right eye power distribution was shifted (see 0108 and 0120); a simulating step of performing a simulation while setting a shift amount of the left eye power distribution to a predetermined value and setting a shift amount of the right eye power distribution to a predetermined value (see 0027 and 0124); and a determining step of determining whether or not a simulation result satisfies a predetermined condition (see 0027 and 0124).
	Re claim 10, Qi teaches wherein, when an object that is viewed is expressed by an eye rotation angle difference in which, as viewed from the wearer, movement of the line of sight in a right direction relative to the median plane is taken as positive, and movement of the line of sight in a left direction is taken as negative (see 0065), setting an eye rotation angle difference indicating an object that is in a line of sight having passed through a peak position of an additional power distribution, in a power distribution that realizes a prescribed power of the right eye on the right eye lens, and an eye rotation angle difference indicating an object that is in a line of sight having passed through a peak position of an additional power distribution, in a power distribution that realizes a prescribed power of the left eye on the left eye lens, to have different signs on a horizontal cross-section of lens regions each containing at least part of the main gaze line (see 0065).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872